Case 2:21-mj-08001-JZB Document 8 Filed 01/22/21 Page 1 of 3

UNITED STATES DISTRICT COURT
ARIZONA — PHOENIX

 

 

January 22, 2021
USA v. Andrew Hatley Case Number: 21-08001MJ-001-PHX-JZB
ORDER SETTING CONDITIONS OF RELEASE7 Fen Lopaep

PERSONAL RECOGNIZANCE —— FREIND sana) GORY
CL] AMOUNT OF BOND: Click here to enter text. JAN 2 2.2021

L] UNSECURED

rl CLERK U S DISTRICT COURT
L] SECURED BY: Click here to enter text. DISTRICT OF ARIZONA
SECURITY TO BE POSTED BY: Click here to enter text. By ar DEPUTY

 

 

 

NEXT APPEARANCE: 1/28/2021 at 1:00 PM before Magistrate Judge Michael Harvey by video or as
directed through counsel

L] 401 West Washington St., Phoenix, AZ, Courtroom #Click here to enter text., Click here to enter text. Floor

IT IS ORDERED that defendant is subject to the following conditions and shall:

Ki KK &X

O

O

promise to appear at all proceedings as required and to surrender for service of any sentence imposed.
not commit any federal, state or local crime.
cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

IMMEDIATELY advise his/her attorney and Pretrial Services, in writing, PRIOR to any change in
residence address, mailing address and telephone number.

maintain or actively seek employment (combination work/school) and provide proof of such to Pretrial
Services.

not travel outside of Arizona unless PRIOR Court or Pretrial Services permission is granted to do so.

travel directly to the District of South Carolina, and through all states and counties between the District
of South Carolina and the prosecuting district, for Court purposes and lawyer conferences unless PRIOR
Court or Pretrial Services permission is granted to do so. Defendant is permitted to travel for work in
South Carolina, but must notify Pretrial Services if he needs to travel outside of South Carolina.
Defendant is not permitted to travel to the District of Washington, D.C. unless PRIOR Court or Pretrial
Services permission is granted to do so.

avoid all direct or indirect contact with persons who are considered alleged victim(s) or potential
witness(es).

shall report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350; 401 W.
Washington St., Suite 260, Phoenix, AZ 85003. Defendant to contact Pretrial Services by 6 PM
1/23/2021.

not drive without a valid driver license.

execute an agreement to forfeit the bond or designated property upon failing to appear as required: Click
here to enter text.

be released to the third-party custody of: Click here to enter text. and shall reside with the third-party
custodian unless Pretrial Services approves the defendant to reside elsewhere.

consume no alcohol. The defendant shall participate in alcohol treatment, submit to alcohol testing and
make copayment toward the cost of such services, as directed by Pretrial Services. The defendant shall
not obstruct or attempt to obstruct or tamper, in any fashion, with the efficiency and accuracy of any
substance use testing or monitoring.

CL. USMS lala Bsr eM
 

Case 2:21-mj-08001-JZB Document 8 Filed 01/22/21 Page 2 of 3

 

USA v. Andrew Hatley Case Number: 21-08001MJ-001-PHX-JZB
January 22, 2021

Page 2 of 4

XI not use or possess a narcotic drug or other controlled substance (as defined by 21 U.S.C. § 802) unless

prescribed for the defendant by a licensed medical practitioner; this provision does not permit the use or
possession of medicinal marijuana even with a physician's written certification. The defendant shall not
possess, ingest, or otherwise use a synthetic cannabinoid or synthetic narcotic. The defendant shall
participate in drug treatment and submit to drug testing and make copayment toward the cost of such
services as directed by Pretrial Services. The defendant shall not obstruct or attempt to obstruct or tamper,
in any fashion, with the efficiency and accuracy of any substance use testing or monitoring.

O surrender all travel documents to Pretrial Services by Click here to enter a date. and shall not obtain a
passport or other travel document during the pendency of these proceedings.

O not obtain a passport or other travel documents during the pendency of these proceedings.
O maintain or commence an educational program and provide proof of such to Pretrial Services.
x) not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or

ammunition. Within one day of returning to the District of South Carolina defendant is to turn over all
firearms to a third party.

O abide by specified restrictions on personal associations, place of abode or travel.
x maintain weekly contact with his/her attorney by Friday, noon of each week.

CL] timely pay his/her monthly child support payments as previously ordered by the subject state court in the
total amount of: $Click here to enter text.

| not obtain any new financial accounts without prior notification and approval of Pretrial Services.

x participate in a mental health treatment program and comply with all the treatment requirements including
taking all medication prescribed by the mental health care provider and make a copayment toward the cost
of such services as directed by Pretrial Services.

O resolve all pending lower court matters and provide proof of such to Pretrial Services.

O participate in a Specialized Treatment Program and comply with all treatment requirements including
taking all medications prescribed by a physician/psychiatrist and make a copayment toward the cost of
services as directed by Pretrial Services.

CL) register as a sex offender in compliance with all federal, state, tribal or local laws or as ordered by the
court. Failure to comply with registration laws may result in new criminal charges.

O reside at an inpatient substance use treatment facility or a halfway house, as deemed appropriate, and shall
follow all program requirements including the directions of staff members. The defendant is required to
make a copayment toward the cost of services as directed Pretrial Services. The U.S. Marshals Service is
authorized, if requested by the program director or an authorized staff member, to remove the defendant
from the program for noncompliance at any time to include evenings, weekends and holidays and place
the defendant in temporary custody pending court proceedings. Upon completion, the defendant is allowed
to reside at a residence approved by Pretrial Services.

 
 

Case 2:21-mj-08001-JZB Document 8 Filed 01/22/21 Page 3 of 3

USA v. Andrew Hatley Case Number: 21-08001MJ-001-PHX-JZB

 

January 22, 2021
Page 4 of 4
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other
sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I

promise to obey all conditions of release, to appear as directed, and to surrender for service of any sentence
imposed. I am aware of the penalties and sanctions set forth above.

 

DATE: SIGNATURE OF DEFENDANT

 

 

 

 

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use
every effort to assure the appearance of the defendant at all scheduled court proceedings, and to notify the court
immediately in the event the defendant violates any condition of release or disappears. We, the undersigned, have
read and understand the terms of this bond and conditions of release and acknowledge that we are bound by it
until duly exonerated.

 

SIGNATURE OF CUSTODIAN(S)

 

 

 

Directions to United States Marshal:
&) The defendant is ORDERED released after processing.

(] The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
that the defendant has posted bond and/or complied with all other conditions for release. If still in custody,
the defendant must be produced before the appropriate judge at the time and place specified.

The U.S. Marshal is directed to bring the defendant bag and baggage to the Courthouse on Click here to
enter a date. for release from the U.S. Marshals Service office at 8:30 a.m.

Ar
DATE: January 22, 2021 : \ = a

John Z. Boyle
United States Magistrate Judge

 

USA, PTS/PROB, USM, DEFT, DEFT ATTY
